UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 oTRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 0-32923 CLICKER INC. (Exact name of registrant as specified in its charter) Nevada 33-0198542 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1111 Kane Concourse, Suite 304, Bay Harbor Islands, Florida 33154 (Address of principal executive office) (zip code) (786) 309-5190 (Registrant’s telephone number, including area code) 18952 MacArthur Blvd, Suite 210, Irvine, CA 92612 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 18, 2011, there were 79,816,403 shares of registrant’s common stock issued and outstanding. 1 CLICKER INC. TABLE OF CONTENTS Report on Form 10-Q For the quarter ended February 28, 2011 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Consolidated Balance Sheets at February 28, 2011 and August 31, 2010 3 Unaudited Consolidated Statements of Operations for the Three and Six Month Periods ended February 28, 2011 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the Six Month Periods ended February 28, 2011 and 2010 5 Notes to the Unaudited Consolidated Financial Statements 6 – 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16– 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Fisk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 29 Item 4. RESERVED 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 2 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CLICKERS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF FEB 28, 2, 2010 (UNAUDITED) ASSETS As of As of FEBRUARY 28, 2011 AUGUST 31, 2010 CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net Marketable securities Other Loan & Current Assets Total current assets Property and Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Derivative liability Due to related parties Note payable Convertible note payble, net Total current liabilities STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 300,000,000 shares authorized, 67,646,209 and 59,697,688 shares issued and outstanding at February 28, 2011 and August 31, 2010, respectively Additional paid in capital Prepaid consulting - ) Shares to be issued - Unrealized gain on marketable securities Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 CLICKERS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTH PERIODS ENDED FEBRUARY 28, 2 (UNAUDITED) For The Three Month Periods Ended February 28 For The Six Month Periods Ended February 28 Net revenues $ Operating expenses Selling, general & administrative Depreciation Impairments - - Total operating expenses Loss from operations ) Non-Operating Income (Expense): Interest expense ) Interest income - - Gain on sale of marketable securities - - Change in derivative liability ) ) ) Gain on debt redemption - - Total non-operating income (expense) Loss before income taxes ) Provision for income tax - - Net loss ) Other comprehensive gain (loss): Unrealized gain (loss) on marketable securities ) ) Reclassification adjustment for marketable securities - - Comprehensive loss $ ) ) ) $ ) Basic and diluted net loss per share $ ) ) ) $ ) Basis weighted average shares of common stock outstanding Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CLICKERS INC. AND SUBSIDIARIES (Formerly, Financial Media Group) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED FEBRUARY 28, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debts - Depreciation and amortization Revenues in form of marketable securities - ) Write off of liabilities - ) Impairment of marketable securities - Gain on sale of marketable securities - ) Change in derivative liability Gain on debt redemption ) - Issuance of options and warrants for services Shares issued for services (Increase) decrease in current assets: Receivables ) ) Loan and other current assets ) Increase in current liabilities: Accounts payable Accrued expenses and other liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash received from sale marketable securities - Net cash provided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from officer - Cash proceeds from convertible note Proceeds from options exercised - Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ Supplemental disclosure for cash flow information: Cash and cash equivalents paid for interest $
